Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                                                                  CASE NO.

  TRICIA THOMPSON,

          Plaintiff,

  vs.

  WAL-MART STORES EAST, L.P.,

        Defendant.
  _____________________________________________/

        DEFENDANT WAL-MART STORES EAST, L.P.’ S NOTICE OF REMOVAL

          Defendant, WAL-MART STORES EAST, L.P. (“WAL-MART”), by and through the

  undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and Rule 81(c) of

  the Federal Rules of Civil Procedure, hereby removes to this Court the action filed in the 17th

  Judicial Circuit Court in and for Broward County, Florida, Case No. CACE-20-012951, with full

  reservation of rights, exceptions and defenses, and in support thereof states:

                                      I. FACTUAL BACKGROUND

          1.        On or about August 18, 2020, Plaintiff commenced this action by filing a

  Complaint against Wal-Mart in the 17th Judicial Circuit Court in and for Broward County,

  Florida. See Pl.’s Compl. attached as Ex. “A.”

          2.        The Complaint was served on August 21, 2020. See Service of Process attached

  as Ex. “B.”

          3.        Plaintiff alleges a claim for negligence against Wal-Mart as a result of injuries she

  allegedly sustained on August 9, 2019 while at the subject Wal-Mart premises. See Ex. “A” at ¶

  ¶ 7, 9, 10, 11.



                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 2 of 11




          4.      Specifically, the Plaintiff alleges she slipped and fell on water on the floor. Id. at ¶

  7, 9.

          5.      Plaintiff alleges that Wal-Mart breached its duty of care by negligently

  maintaining its premises in the following manner: failing to maintain the floor of the premises in

  a reasonably safe condition, to wit, allowing liquids such as water and/or other substances to

  accumulate on the floor, and to prevent dangerous condition from occurring; and/or by failing to

  warn of the dangerous condition that existed at the time of the Plaintiff’s incident; and/or failing

  to place barricades, wet floor signs, or other marking devices utilized to alert customers such as

  the Plaintiff of the dangerous condition that existed at the time of Plaintiff’s incident; and/or by

  failing to remove said water or other similar substances form the floor of the premises; and/or by

  failing to correct the hazardous condition of the premises when the Defendant knew or should

  have known that the general public visits said premises and was otherwise negligent in the care,

  maintenance, and upkeep of the premises, and specifically by allowing water and/or a similar

  substance to be left on the floor of the premises so as to cause Plaintiff’s injury. Id. at ¶9.

          6.      The Plaintiff is a resident of Broward County, Florida. See Plaintiff’s Patient

  Scheduling Request from Weston Outpatient Surgical Center attached as Ex. “C.” 1

          7.      On or about November 18, 2019, prior to filing the instant lawsuit, the Plaintiff




  1 Wal-Mart attaches a sample of the Plaintiff’s medical record to demonstrate
  diversity of Citizenship among Wal-Mart and the Plaintiff. Wal-Mart has redacted
  all but the city and state of residence of Plaintiff’s address so as to protect her
  confidential information. Exhibit “D” does not contain the entire complement of
  Plaintiff’s medical records, but rather only a sample for the purpose of
  demonstrating diversity of Citizenship among the parties. Should the Court wish to
  see the medical records, Wal-Mart can provide same for an in camera inspection.
  See Exhibit “C.”

                                                     2

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 3 of 11




  submitted a pre-suit demand letter which indicated that Plaintiff has suffered various injuries

  including back pain and a complex tear of the medial meniscus of the left knee, for which a

  left knee arthroscopy, ACL reconstruction, and partial meniscectomy was performed.            Upon

  information and belief, Plaintiff’s past medical bills totaled $105,766.76 and alone are alleged to

  exceed the jurisdictional threshold of this Court. Consequently, based on Plaintiff’s alleged

  injuries and medical bills incurred the Plaintiff offered to settle the claim for $300,000.00. See

  redacted Pre-Suit Demand Letter attached as Ex. “D.” 2

         8.      This matter is therefore removable based on diversity of citizenship of the parties,

  and because the amount in controversy is in excess of $75,000.00 exclusive of interest,

  attorney’s fees, and costs.

         9.      Wal-Mart attaches hereto and makes a part of this notice a copy of the process,

  pleadings, and other papers filed in the 17th Judicial Circuit in and for Broward County together

  with a docket sheet from the Clerk of the Court. See attached as Composite Ex. “E.”

         10.     Wal-Mart reserves the right to raise all defenses and objections in this action after

  the action is removed to this Court.

                                    II. REMOVAL IS TIMELY

         11.     In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of

  Removal within thirty (30) days of the date that it received a copy of Plaintiff’s initial

  Complaint. Plaintiff’s Complaint is the initial pleading setting forth the claim for relief upon

  which Plaintiff’s action is based. The thirty (30) day period commenced on August 21, 2020,


  2
   Wal-Mart has not filed the entire complement of medical records which Plaintiff submitted with
  her pre-suit demand letter in order to protect the Plaintiff’s personal information pursuant to the
  Court’s Administrative Procedures, 6B. Should the Court wish to see these documents, Wal-Mart
  will provide same for an in camera inspection.

                                                   3

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 4 of 11




  when Plaintiff served her Complaint.

         12.      Prior to the service of Plaintiff’s Complaint, Plaintiff sent Wal-Mart a written pre-

  suit demand outlining Plaintiff’s claimed damages inclusive of actual medical expenses in

  connection with her August 9, 2019 alleged incident.

          13.     Venue exists in the United States District Court for the Southern District of

  Florida, Fort Lauderdale Division, because the 17th Judicial District in and for Broward County,

  where Plaintiff filed his state court Complaint is located in Broward County Florida, which is

  located within the United States District Court for the Southern District of Florida, Fort

  Lauderdale Division.

                III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

         14.      Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction

  of all civil actions where the matter in controversy exceeds the sum or value of $75,000.00,

  exclusive of interest and costs, and is between – citizens of different States.” This action satisfies

  the complete diversity of citizenship requirement of 28 USC § 1332(a)(1).

        A.      Citizenship of TRICIA THOMPSON.

        15.      Plaintiff is a resident of Broward County, Florida. See Ex. “A” at ¶ 2. Although

  Plaintiff’s Complaint does not state Plaintiff’s citizenship, “[i]t is well established that a party’s

  residence is prima facie evidence of a party’s domicile,” and “[f]or purposes of diversity

  jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009

  WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

        16.     Here, Plaintiff’s medical records also indicate she is a resident of Broward County,

  Florida. See Ex. “C.” Plaintiff’s Broward County, Florida’s residence is prima facie evidence of

  her domicile which is equivalent to citizenship for purposes of establishing diversity in this case.


                                                    4

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 5 of 11




  See Katz, 2009 WL 1532129 at *3.

           B. Citizenship of WAL-MART STORES EAST, L.P.

           C. At the time of the alleged incident, and currently, Wal-Mart Stores East, LP

  is a limited partnership which currently is, and was at the time of the incident, a Delaware

  Limited Partnership with its principal place of business in the State of Arkansas. WSE

  Management, LLC is the general partner and WSE Investment, LLC is the limited partner of

  Wal-Mart Stores East, LP. These are the only partners of Wal-Mart Stores East, LP. WSE

  Management, LLC and WSE Investment, LLC were at the time of filing the Amended

  Complaint, and still are, Delaware limited liability companies. The sole member of WSE

  Management, LLC and WSE Investment, LLC is, and was at the time of filing the Amended

  Complaint, Wal-Mart Stores East, LLC, an Arkansas Limited Liability Company. The sole

  member of Wal-Mart Stores East, LLC is, and was at the time of filing the Amended Complaint,

  Wal-Mart Stores, Inc. Wal-Mart Stores Inc., is, and was at the time of filing the Amended

  Complaint, an incorporated entity under the laws of the State of Delaware. Wal-Mart Stores Inc.,

  at the time the Amended Complaint was filed and presently, incorporated in the State of

  Delaware. The principal place of business for all of the above mentioned entities (Wal-Mart

  Stores East, LP; WSE Management, LLC; WSE Investment, LLC; Wal-Mart Stores East, LLC;

  and Wal-Mart Stores, Inc.) is, and was at the time of filing the Amended Complaint, Bentonville,

  Arkansas. See Florida Department of State, Division of Corporations, Detail by Entity Name

  attached as Ex. “F.”

                               IV. AMOUNT IN CONTROVERSY

        17.     The amount in controversy exceeds $75,000.00. Although Plaintiff’s Complaint

  does not specify an amount in controversy other than the state court $30,000.00 jurisdictional


                                                  5

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 6 of 11




  minimum, it is clear from Plaintiff’s pre-suit demand that his claimed damages exceed the

  jurisdictional minimum in this Court of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009

  WL 1532129, *5 (S.D. Fla. June 1, 2009) (concluding the defendant met its jurisdictional burden

  of establishing the amount in controversy based on information received from the plaintiffs in the

  pre-suit demand package); see also Mick v. De Vilbiss Air Power Co., No. 6:10-CV-1390-ORL,

  2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit demand letters are

  competent evidence of the amount in controversy.).

             18.   Where, as here, a plaintiff makes “an unspecified demand for damages in state

  court, a removing defendant must prove by a preponderance of the evidence that the amount in

  controversy more likely than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS

  Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by

  Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

             19.   “In the Eleventh Circuit, a district court may consider the complaint and any later

  received paper from the plaintiff as well as the notice of removal and accompanying documents

  when deciding upon a motion to remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1,

  2009) (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)).

  “Additionally, a district court may consider evidence outside of the removal petition if the facts

  therein existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320

  (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir.

  2000)). “Therefore, pre-suit settlement offers and demands may be considered in evaluating

  whether a case has been properly removed.” Id.

       20.     The relevant portions of Plaintiff’s itemized and specifically detailed pre-suit

  demand conclusively establish that the amount in controversy exceeds the $75,000.00


                                                    6

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 7 of 11




  jurisdictional minimum. Specifically, Plaintiff has suffered various injuries including back pain

  and a complex tear of the medial meniscus of the left knee, for which a left knee arthroscopy,

  ACL reconstruction, and partial meniscectomy was performed. Upon information and belief,

  Plaintiff’s past medical bills totaled $105,766.76 and alone are alleged to exceed the

  jurisdictional threshold of this Court. Consequently, based on Plaintiff’s alleged injuries and

  medical bills incurred the Plaintiff offered to settle the claim for $300,000.00. See Ex. “D.” In

  addition to Plaintiff’s alleged medical condition, the Plaintiff’s Complaint alleges that Plaintiff

  lost the enjoyment of life, loss of earnings and impairment of earning capacity and her injuries

  are either permanent or continuing in nature and Plaintiff will suffer the losses in the future. See

  Ex. “C.” at ¶ 10.

       21.   These representations sufficiently and conclusively establish by a preponderance of

  the evidence that the amount in controversy exceeds the requisite $75,000.00 jurisdictional

  minimum for this Court to retain jurisdiction. Numerous district court decisions support this

  conclusion.

       22.   For example, in Katz v. J.C. Penney Corp., this Court concluded that the

  removing defendant properly established the amount in controversy by addressing information

  received from Plaintiff’s pre-suit demand package. Katz, 2009 WL 1532129 at 4. The Court

  specifically noted it was persuaded that the pre-suit demand package reflected an honest

  assessment of damages by plaintiffs because, like Plaintiff’s June 15, 2018 pre-suit demand letter

  in this case, it was based on medical records provided by the plaintiff. Id.

       23.      District courts have found that the amount in controversy is satisfied by a showing

  that Plaintiff’s pre-suit demand letter demonstrates Plaintiff’s past medical bills exceed

  $75,000.00. For example, in Stramiello v. Petsmart, Inc., Case No. 8:10-cv-659-T-33TGW, 2010


                                                    7

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 8 of 11




  U.S. Dist. Lexis 59119, at *3 (M.D. Fla. 2010), the court determined the defendant established

  its burden of proving the amount in controversy exceeded $75,000.00 where the plaintiff’s

  medical bills alone totaled $108,351.92 and plaintiff alleged that his injuries were permanent and

  she would “surely seek recovery of future medical expenses and significant pain and suffering

  damages.” Id. The court found the defendant established complete diversity and that the amount

  in controversy exceeded the minimum jurisdictional requirement; therefore, the court denied the

  plaintiff’s motion to remand. Id. at *5.

       24.    Additionally, in Wilson v. Target Corp., the plaintiff submitted a pre-suit

  demand letter indicating she had incurred over $100,000.00 in past medical expenses and would

  incur additional $1 million dollars in future medical expenses as a result of his incident. Wilson

  v. Target Corp., 2010 WL 3632794, at *4 (S.D. Fla. 2010). Although the plaintiff’s complaint

  did not specify the exact amount of damages she bought, but only plead that her damages were in

  excess of $15,000.00, the court denied plaintiff’s motion to remand finding plaintiff’s pre-suit

  demand letter and unspecified damages in his complaint were sufficient to demonstrate by a

  preponderance of the evidence that the amount in controversy exceeded $75,000.00. Id.

       25.   Here, Plaintiff’s pre-suit demand letter which estimates Plaintiff’s damages

  to be three hundred thousand dollars ($300,000.00) is an honest assessment of her claimed

  damages as it is based on the following:

             a. Plaintiff’s past medical bills in the approximate amount of $105,766.76;

             b. Future medical care. See Katz, 2009 WL 1532129 at 4.

             c. Loss of earnings and an impairment of earning capacity.

       26.     This evidence demonstrates the Plaintiff’s claimed damages in the Instant case far

  exceed $75,000.00. Accordingly, Wal-Mart has shown by a preponderance of the evidence that


                                                  8

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 9 of 11




  the amount in controversy exceeds the jurisdictional minimum, rendering removal proper.

                                        V. CONCLUSION

          This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because there

  exists complete diversity in this matter as the Plaintiff and Wal-Mart are citizens of different

  states, and the amount in controversy exceeds $75,000.00 exclusive of interest, fees, and costs.

  Upon filing of this Notice of Removal, Wal-Mart will promptly give written notice to Plaintiff,

  through her attorneys of record, and the Clerk of the Circuit Court for the 17th Judicial Circuit in

  and for Broward County, Florida.

         WHEREFORE, Defendant, WAL-MART STORES EAST, L.P., respectfully requests

  the Notice of Removal be accepted as good and sufficient as required by law, and that the

  aforesaid action, Case No. CACE-20-012951, on the docket of the Court for the 17th Judicial

  Circuit in and for Broward County, Florida, be removed from that Court to the United States

  District Court for the Southern District of Florida, Fort Lauderdale Division, and that this Court

  assume full and complete jurisdiction thereof and issue all necessary orders and grant all general

  equitable relief to which Wal-Mart is entitled.

  Dated: September 18, 2020



                  [SIGNATURE TO FOLLOW ON THE NEXT PAGE]




                                                    9

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 10 of 11




                                        Respectfully Submitted,

                                        /s/ Marta R. Golani
                                        Jerry D. Hamilton
                                        Florida Bar No.: 970700
                                        jhamilton@hamiltonmillerlaw.com
                                        William H. Edwards
                                        Florida Bar No. 43766
                                        wedwards@hamiltonmillerlaw.com
                                        Marta R. Golani
                                        Florida Bar No. 037331
                                        mgolani@hamiltonmillerlaw.com
                                        HAMILTON, MILLER & BIRTHISEL, LLP
                                        150 Southeast Second Avenue, Suite 1200
                                        Miami, Florida 33131
                                        Telephone: (305) 379-3686
                                        Attorneys for Defendant Wal-Mart Stores East, L.P.



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 18, 2020, I electronically filed the foregoing

  document with the Clerk of Court using the E-Filing Portal. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List by electronic mail.



                                               /s/ Marta R. Golani
                                               Marta R. Golani




                                                 10

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61907-RKA Document 1 Entered on FLSD Docket 09/18/2020 Page 11 of 11




                                          SERVICE LIST

Attorneys for Plaintiff

Ramon Crego, Esquire
RUBENSTEIN LAW, P.A.
9130 S. Dadeland Blvd., PH
Miami, FL 33156
Telephone: (305) 661-6000
Facsimile: (305) 517-3160
Primary: ramon@rubensteinlaw.com
ksalazar@rubeinsteinlaw.com
eservice@rubeinsteinlaw.com




                                                 11

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
